Exhibit 10.125


THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),
AND MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED OR DISPOSED OF
EXCEPT PURSUANT TO (1) A REGISTRATION STATEMENT WHICH HAS BEEN DECLARED
EFFECTIVE UNDER THE SECURITIES ACT, IN EACH CASE IN ACCORDANCE WITH ANY
APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR (2) UPON
DELIVERY OF A LEGAL OPINION TO THE COMPANY, IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE COMPANY, THAT ANY SUCH TRANSACTION IS EXEMPT FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND ANY APPLICABLE STATE
SECURITIES LAWS.


 Dated: May 1, 2008


WARRANT


To Purchase 150,000 shares of
Common Stock, $.01 par value


of


Performance Health Technologies, Inc.


Expiring ______________, 2013


THIS IS TO CERTIFY THAT, for value received, PORTFOLIO LENDERS II, LLC, or his
registered assigns (hereinafter referred to as the (“Holder”), is entitled to
subscribe and purchase from PERFORMANCE HEALTH TECHNOLOGIES, INC., a
Delaware corporation (the “Company”), commencing on the date hereof, 150,000
shares of Common Stock, $.01 par value, of the Company (the “Shares”), at the
place where the Warrant Agency (as hereinafter defined) is located, at the
Exercise Price (as hereinafter defined), all subject to adjustment and upon the
terms and conditions as hereinafter provided, and is entitled also to exercise
the other appurtenant rights, powers and privileges hereinafter described;
provided, however, that in no event shall the holder be entitled to exercise
this Warrant for a number of Warrant Shares in excess of that number of Warrant
Shares which, upon giving effect to such exercise, would cause the aggregate
number of shares of Common Stock beneficially owned by the holder and its
affiliates to exceed 9.99% of the outstanding shares of the Common Stock
following such exercise, except within sixty (60) days of the Expiration
Date.  For purposes of the foregoing proviso, the aggregate number of shares of
Common Stock beneficially owned by the holder and its affiliates shall include
the number of shares of Common Stock issuable upon exercise of this Warrant with
respect to which the determination of such proviso is being made, but shall
exclude shares of Common Stock which would be issuable upon (i) exercise of the
remaining, unexercised Warrants beneficially owned by the holder and its
affiliates and (ii) exercise or conversion of the unexercised or unconverted
portion of any other
 
 
- 1 -

--------------------------------------------------------------------------------

 
securities of the Company beneficially owned by the holder and its affiliates
(including, without limitation, any convertible notes or preferred stock)
subject to a limitation on conversion or exercise analogous to the limitation
contained herein.  Except as set forth in the preceding sentence, for purposes
of this paragraph, beneficial ownership shall be calculated in accordance with
Section 13(d) of the Securities Exchange Act of 1934, as amended.  For purposes
of this Warrant, in determining the number of outstanding shares of Common Stock
a holder may rely on the number of outstanding shares of Common Stock as
reflected in (1) the Company’s most recent Form 10-QSB or Form 10-KSB, as the
case may be, (2) a more recent public announcement by the Company or (3) any
other notice by the Company or its transfer agent setting forth the number of
shares of Common Stock outstanding.  Upon the written request of any holder, the
Company shall promptly, but in no event later than one (1) Business Day
following the receipt of such notice, confirm in writing to any such holder the
number of shares of Common Stock then outstanding.  In any case, the number of
outstanding shares of Common Stock shall be determined after giving effect to
the exercise of Warrants (as defined below) by such holder and its affiliates
since the date as of which such number of outstanding shares of Common Stock was
reported.
 
Capitalized terms used in this Warrant and not otherwise defined shall have the
meanings set forth in Article IV hereof.


ARTICLE I
EXERCISE OF WARRANTS


Section 1.01   Method of Exercise.  To exercise this Warrant in whole or in
part, the Holder shall deliver to the Company at the Warrant Agency, (a) this
Warrant, (b) a written notice, in substantially the form of the Subscription
Notice attached hereto, of such Holder’s election to exercise this Warrant,
which notice shall specify the number of Shares to be purchased, the
denominations of the share certificate or certificates desired and the name or
names in which such certificates are to be registered and (c) the aggregate
Exercise Price for the Shares purchased (unless the Holder chooses the “cashless
exercise” option provided in the third paragraph of this Section 1.01).


The Company shall, as promptly as practicable and in any event within
seventy-two hours thereafter, execute and deliver or cause to be executed and
delivered, in accordance with such notice, a certificate or certificates
representing the aggregate number of Shares specified in said notice.  The Share
certificate or certificates so delivered shall be in such denominations as
determined by the Company, or as may be specified in such notice, and shall be
issued in the name of the Holder or such other name or names as shall be
designated in such notice.  Such certificate or certificates shall be deemed to
have been issued, and such Holder or any other person so designated to be named
therein shall be deemed for all purposes to have become holders of record of
such Shares, as of the date the aforementioned notice is received by the
Company.  If this Warrant shall have been exercised only in part, the Company
shall, at the time of delivery of the certificate or certificates, deliver to
the Holder a new Warrant evidencing the rights to purchase the remaining Shares
called for by this Warrant, which new Warrant shall in all other respects be
identical with this Warrant, or, at the request of the Holder, appropriate
notation may be made on this Warrant which shall then be returned to the
Holder.  The Company shall pay all expenses, payable in connection with the
 
 
- 2 -

--------------------------------------------------------------------------------

 
preparation, issuance and delivery of Share certificates and new Warrants as
contemplated by Section 2.07 below (other than transfer, income or similar taxes
in connection with the transfer of securities), except that, if Share
certificates or new Warrants shall be registered in a name or names other than
the name of the Holder, funds sufficient to pay all transfer taxes payable as a
result of such transfer shall be paid by the Holder at the time of delivering
the aforementioned notice of exercise or promptly upon receipt of a written
request of the Company for payment.


In lieu of a monetary payment of the aggregate Exercise Price, the Holder may
elect to receive, without the payment of any additional consideration, Shares
equal to the value of this Warrant or portion thereof by the surrender of such
Warrant to the Company with the “cashless exercise” election marked in the form
of Subscription Notice.  Thereupon, the Company shall issue to the Holder, such
number of fully paid and non-assessable Shares as is computed using the
following formula:
 
 
X  =
Y(A-B) 

 
A



where
X=
the number of Shares to be issued to the Holder pursuant to this Section
1.01  upon such cashless exercise election.



 
Y=
the number of Shares covered by this Warrant in respect of which the cashless
exercise election is made.



 
A=
the Fair Market Value (as defined in Article V hereof) of one Share, as at the
time the cashless exercise election is made.



 
B=
the Exercise Price in effect under this Warrant at the time the cashless
exercise election is made.



Section 1.02   Shares To Be Fully Paid and Non-assessable.  All Shares issued
upon the exercise of this Warrant (the “Warrant Shares”) pursuant to Section
1.01 above shall be validly issued, fully paid and nonassessable and the Company
shall at all times reserve and keep available out of its authorized shares of
Common Stock a sufficient number of Shares for the purpose of issuance of the
Warrant Shares upon the exercise of this Warrant.


Section 1.03   No Fractional Shares To Be Issued.  The Company shall not be
required to issue fractions of Shares upon exercise of this Warrant.  If any
fraction of a Share would, but for this Section, be issuable upon any exercise
of this Warrant, in lieu of such fractional Share the Company shall pay to the
Holder or Holders, as the case may be, in cash, an amount equal to the same
fraction of the Fair Market Value per share of outstanding Shares on the
Business Day immediately prior to the date of such exercise.


Section 1.04   Share Legend.  Each certificate for Shares issued upon exercise
of this Warrant shall bear the legend set forth below, unless Holder’s Counsel
(as defined below) shall render an opinion in form and substance reasonably
satisfactory to the Company that such legend is not required or at the time of
exercise such Shares are registered under the Securities Act:


 
- 3 -

--------------------------------------------------------------------------------

 
THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND MAY NOT BE
OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED OR DISPOSED OF EXCEPT PURSUANT
TO (1) A REGISTRATION STATEMENT WHICH HAS BEEN DECLARED EFFECTIVE UNDER THE
SECURITIES ACT, IN EACH CASE IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS
OF ANY STATE OF THE UNITED STATES OR (2) UPON DELIVERY OF A LEGAL OPINION TO THE
COMPANY, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE COMPANY, THAT ANY
SUCH TRANSACTION IS EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT AND ANY APPLICABLE STATE SECURITIES LAWS.


Any certificate issued at any time in exchange or substitution for any
certificate bearing such legend (except a new certificate issued upon completion
of a public distribution pursuant to a registration statement under the
Securities Act) shall also bear such legend unless, in the opinion (in form and
substance reasonably satisfactory to the Company) of counsel selected by the
Holder of such certificate and who is reasonably acceptable to the Company
(“Holder’s Counsel”), the securities represented thereby need no longer be
subject to restrictions on resale under the Securities Act.


ARTICLE II
WARRANT AGENCY; TRANSFER,
EXCHANGE AND REPLACEMENT OF WARRANTS


Section 2.01   Warrant Agency.  Until such time, if any, as an independent
agency shall be appointed by the Company to perform services with respect to the
Warrants described herein (the “Warrant Agency”), the Company shall perform the
obligations of the Warrant Agency provided herein at its principal office
address or such other address as the Company shall specify by prior written
notice to all Holders.


Section 2.02   Ownership of Warrant.  The Company may deem and treat the person
in whose name this Warrant is registered as the holder and owner hereof
(notwithstanding any notations of ownership or writing hereon made by any person
other than the Company) for all purposes and shall not be affected by any notice
to the contrary, until presentation of this Warrant for registration of transfer
as provided in this Article II.


Section 2.03   Transfer of Warrant.  The Company agrees to maintain at the
Warrant Agency books for the registration of transfers of this Warrant and all
rights hereunder shall be registered, in whole or in part, on such books, upon
surrender of this Warrant at the Warrant Agency, together with a written
assignment of this Warrant duly executed by the Holder or its duly authorized
agent or attorney.  Subject to applicable law and regulation and Section 2.04
hereof, upon surrender of this Warrant as provided for herein, the Company shall
execute and deliver a new Warrant or Warrants in the name of the assignee or
assignees and in the denominations specified in the instrument of
 
 
- 4 -

--------------------------------------------------------------------------------

 
assignment, and this Warrant shall promptly be canceled.  Notwithstanding the
foregoing, a Warrant may be exercised by a new Holder which has become the
registered Holder of such Warrant without having a new Warrant issued.


Section 2.04   Restrictions on Transfer.  The Holder, by its acceptance hereof,
represents that this Warrant is being acquired for its own account, as an
investment and not with a view towards the further resale or the distribution
thereof in violation of the Securities Act, and agrees that this Warrant may not
be transferred, sold, assigned, hypothecated or otherwise disposed of, in whole
or in part, except as provided in the legend on the first page hereof and
provided that the Holder shall have furnished to the Company an opinion of
Holder’s Counsel, in form and substance reasonably satisfactory to the Company,
to the effect that such transfer is exempt from the registration requirements of
the Securities Act and any applicable state securities laws.


Section 2.05   Division or Combination of Warrants.  This Warrant may be divided
or combined with other Warrants upon surrender hereof and of any Warrant or
Warrants with which this Warrant is to be combined at the Warrant Agency,
together with a written notice specifying the names and denominations in which
the new Warrant or Warrants are to be issued, signed by the holders hereof and
thereof or their respective duly authorized agents or attorneys.  Subject to
compliance with Section 2.04 as to any transfer which may be involved in the
division or combination, the Company shall execute and deliver a new Warrant or
Warrants in exchange for the Warrant or Warrants to be divided or combined in
accordance with such notice.


Section 2.06   Loss, Theft, Destruction of Warrant Certificates.  Upon receipt
by the Company of a written notice (or other evidence reasonably satisfactory to
the Company) of the loss, theft, destruction or mutilation of any Warrant and,
in the case of any such loss, theft or destruction, upon receipt of indemnity or
security reasonably satisfactory to the Company or, in the case of any such
mutilation, upon surrender and cancellation of such Warrant, the Company will
make and deliver, in lieu of such lost, stolen, destroyed or mutilated Warrant,
a new Warrant of like tenor and representing the right to purchase the same
aggregate number of Shares.


Section 2.07   Expenses of Delivery of Warrants.  The Company shall pay all
expenses (other than transfer taxes) and other charges payable in connection
with the preparation, issuance and delivery of Warrants and Warrant Shares
hereunder.


ARTICLE III
COMPANY COVENANTS AND REPRESENTATIONS


Section 3.01   Company Covenants.  In case at any time the Company shall
(a) declare any dividend or distribution on its Shares, whether payable in cash,
stock or other property, (b) offer to all holders of Shares any additional
shares of Common Stock, or any option, right or warrant to subscribe therefore,
or (c) declare a dissolution, liquidation or winding up of the Company (other
than in connection with a consolidation or merger) or propose a sale of
substantially all of its property, assets and business as an entirety, then the
Company shall give written notice to the Holder of the date on which the books
of the Company shall close or a record shall be taken for such action.  Such
notice shall also specify the date as of which the holders of Shares of record
shall participate in
 
 
- 5 -

--------------------------------------------------------------------------------

 
such dividend or distribution.  Such written notice shall be given at least 30
days and not more than 90 days prior to the action in question, and not less
than 15 days prior to the relevant record date or the date fixed for determining
stockholders entitled to participate therein, as the case may be.


Section 3.02   Authority, Execution and Delivery.  The Company hereby represents
and warrants that the Company has full corporate power and authority to enter
into this Warrant and to issue Shares in accordance with the terms hereof.  The
execution, delivery and performance of this Warrant by the Company have been
duly and effectively authorized by the Company.  This Warrant has been duly
executed and delivered by the Company and constitutes the legal, valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms.


Section 3.03   Information Requirements.  To the extent applicable, the Company
shall promptly furnish the Holder with copies of all reports, proxy statements
and similar materials that it mails to holders of its Common Stock.


ARTICLE IV
CERTAIN DEFINITIONS


The following terms, as used in this Warrant, have the following respective
meanings:


“Business Days” means each day in which banking institutions in New York are not
required or authorized by law or executive order to close.


“Excluded Antidilution Securities” means:


a.  
Provided such security is issued at a price which is greater than or equal to
the Fair Market Value of the Common Stock on the date of issuance:



 
(x) any issuance by the Company of securities in connection with a strategic
partnership or a joint venture (the primary purpose of which is not to raise
equity capital); and

 
 
(y) any issuance by the Company of securities as consideration for a merger or
consolidation or the acquisition of a business, product, license, or other
assets of another person or entity; and

 
b.  
The shares of Common Stock issuable on exercise of those options, warrants and
convertible securities of the Company issued prior to, and outstanding on, the
date of this Warrant.

 
“Exercise Price” means $0.30 per share, subject to adjustment pursuant to
Article V.


“Fair Market Value” means the value of a share of Common Stock on a particular
date, determined as follows: (i) if the Common Stock is not listed on such date
on any national securities exchange but is traded in the over-the-counter
market, the closing “bid” quotations of a share of Common Stock on such date (or
if none, on the most recent date on which there were bid quotations
 
 
- 6 -

--------------------------------------------------------------------------------

 
of a share of Common Stock), as reported on the National Association of
Securities Dealers, Inc. Automated Quotation System, or, if not so reported, as
reported by the National Quotation Bureau, Incorporated, or any other similar
service selected by the Board; or (ii) if the Common Stock is listed on such
date on one or more national securities exchanges, the last reported sale price
of a share of Common Stock on such date as recorded on the composite tape
system, or, if such system does not cover the Common Stock, the last reported
sale price of a share of Common Stock on such date on the principal national
securities exchange on which the Common Stock is listed, or if no sale of Common
Stock took place on such date, the last reported sale price of a share of Common
Stock on the most recent day on which a sale of a share of Common Stock took
place as recorded by such system or on such exchange, as the case may be; or
(iii) if the Common Stock is neither listed on such date on a national
securities exchange nor traded in the over-the-counter market, as determined by
the Company.


ARTICLE V
ADJUSTMENTS
 
Section 5.01   Adjustment of Warrant Exercise Price and Number of Shares.  The
Warrant Exercise Price and the number of shares of Common Stock issuable upon
exercise of this Warrant shall be adjusted from time to time as follows:
 
(a)           Adjustment of Warrant Exercise Price and Number of Shares upon
Issuance of Common Stock.  If and whenever on or after the Issuance Date of this
Warrant, the Company issues or sells, or is deemed to have issued or sold, any
shares of Common Stock other than Excluded Antidilution Securities for a
consideration per share less than a price (the “Applicable Price”) equal to the
Warrant Exercise Price in effect immediately prior to such issuance or sale,
then immediately after such issue or sale the Warrant Exercise Price then in
effect shall be reduced to an amount equal to such consideration per
share.  Upon each such adjustment of the Warrant Exercise Price hereunder, the
number of Warrant Shares issuable upon exercise of this Warrant shall be
adjusted to the number of shares determined by multiplying the Warrant Exercise
Price in effect immediately prior to such adjustment by the number of Warrant
Shares issuable upon exercise of this Warrant immediately prior to such
adjustment and dividing the product thereof by the Warrant Exercise Price
resulting from such adjustment.
 
(b)           Effect on Warrant Exercise Price of Certain Events.  For purposes
of determining the adjusted Warrant Exercise Price under Section 5.01(a) above,
the following shall be applicable:
 
(i)           Issuance of Options.  If after the date hereof, the Company in any
manner grants any Options and the lowest price per share for which one share of
Common Stock is issuable upon the exercise of any such Option or upon conversion
or exchange of any convertible securities issuable upon exercise of any such
Option is less than the Applicable Price, then such share of Common Stock shall
be deemed to be outstanding and to have been issued and sold by the Company at
the time of the granting or sale of such Option for such price per share.  For
purposes of this Section 5.01(b)(i), the lowest price per share for which one
share of Common Stock is issuable upon exercise of such Options or upon
conversion or exchange of such Convertible Securities shall
 
 
- 7 -

--------------------------------------------------------------------------------

 
be equal to the sum of the lowest amounts of consideration (if any) received or
receivable by the Company with respect to any one share of Common Stock upon the
granting or sale of the Option, upon exercise of the Option or upon conversion
or exchange of any convertible security issuable upon exercise of such
Option.  No further adjustment of the Warrant Exercise Price shall be made upon
the actual issuance of such Common Stock or of such convertible securities upon
the exercise of such Options or upon the actual issuance of such Common Stock
upon conversion or exchange of such convertible securities.
 
(ii)           Issuance of Convertible Securities.  If the Company in any manner
issues or sells any convertible securities and the lowest price per share for
which one share of Common Stock is issuable upon the conversion or exchange
thereof is less than the Applicable Price, then such share of Common Stock shall
be deemed to be outstanding and to have been issued and sold by the Company at
the time of the issuance or sale of such convertible securities for such price
per share.  For the purposes of this Section 5.01(b)(ii), the lowest price per
share for which one share of Common Stock is issuable upon such conversion or
exchange shall be equal to the sum of the lowest amounts of consideration (if
any) received or receivable by the Company with respect to one share of Common
Stock upon the issuance or sale of the convertible security and upon conversion
or exchange of such convertible security.  No further adjustment of the Warrant
Exercise Price shall be made upon the actual issuance of such Common Stock upon
conversion or exchange of such convertible securities, and if any such issue or
sale of such convertible securities is made upon exercise of any Options for
which adjustment of the Warrant Exercise Price had been or are to be made
pursuant to other provisions of this Section 5.01(b), no further adjustment of
the Warrant Exercise Price shall be made by reason of such issue or sale.
 
(iii)           Change in Option Price or Rate of Conversion.  If the purchase
price provided for in any Options, the additional consideration, if any, payable
upon the issue, conversion or exchange of any convertible securities, or the
rate at which any convertible securities are convertible into or exchangeable
for Common Stock changes at any time, the Warrant Exercise Price in effect at
the time of such change shall be adjusted to the Warrant Exercise Price which
would have been in effect at such time had such Options or convertible
securities provided for such changed purchase price, additional consideration or
changed conversion rate, as the case may be, at the time initially granted,
issued or sold and the number of Warrant Shares issuable upon exercise of this
Warrant shall be correspondingly readjusted.  For purposes of this Section
5.01(b)(iii), if the terms of any Option or convertible security that was
outstanding as of the Issuance Date of this Warrant are changed in the manner
described in the immediately preceding sentence, then such Option or convertible
security and the Common Stock deemed issuable upon exercise, conversion or
exchange thereof shall be deemed to have been issued as of the date of such
change.  No adjustment pursuant to this Section 5.01(b) shall be made if such
adjustment would result in an increase of the Warrant Exercise Price then in
effect.
 
 
- 8 -

--------------------------------------------------------------------------------

 
(c)           Effect on Warrant Exercise Price of Certain Events.  For purposes
of determining the adjusted Warrant Exercise Price under Sections 5.01(a) and
5.01(b), the following shall be applicable:
 
(i) Calculation of Consideration Received.  If any Common Stock, Options or
convertible securities are issued or sold or deemed to have been issued or sold
for cash, the consideration received therefore will be deemed to be the net
amount received by the Company therefore.  If any Common Stock, Options or
convertible securities are issued or sold for a consideration other than cash,
the amount of such consideration received by the Company will be the fair value
of such consideration, except where such consideration consists of marketable
securities, in which case the amount of consideration received by the Company
will be the market price of such securities on the date of receipt of such
securities.  If any Common Stock, Options or convertible securities are issued
to the owners of the non-surviving entity in connection with any merger in which
the Company is the surviving entity, the amount of consideration therefore will
be deemed to be the fair value of such portion of the net assets and business of
the non-surviving entity as is attributable to such Common Stock, Options or
convertible securities, as the case may be.  The fair value of any consideration
other than cash or securities will be determined jointly by the Company and the
holders of Warrants representing at least two-thirds (b) of the Warrant Shares
issuable upon exercise of the Warrants then outstanding.  If such parties are
unable to reach agreement within ten (10) days after the occurrence of an event
requiring valuation (the “Valuation Event”), the fair value of such
consideration will be determined within five (5) Business Days after the
tenth (10th) day following the Valuation Event by an independent, reputable
appraiser jointly selected by the Company and the holders of Warrants
representing at least two-thirds (b) of the Warrant Shares issuable upon
exercise of the Warrants then outstanding.  The determination of such appraiser
shall be final and binding upon all parties and the fees and expenses of such
appraiser shall be borne jointly by the Company and the holders of Warrants.
 
(ii) Integrated Transactions.  In case any Option is issued in connection with
the issue or sale of other securities of the Company, together comprising one
integrated transaction in which no specific consideration is allocated to such
Options by the parties thereto, the Options will be deemed to have been issued
for a consideration of $.01.
 
(iii) Treasury Shares.  The number of shares of Common Stock outstanding at any
given time does not include shares owned or held by or for the account of the
Company, and the disposition of any shares so owned or held will be considered
an issue or sale of Common Stock.
 
(iv) Record Date.  If the Company takes a record of the holders of Common Stock
for the purpose of entitling them (1) to receive a dividend or other
distribution payable in Common Stock, Options or in convertible securities or
(2) to subscribe for or purchase Common Stock, Options or convertible
securities, then such record date will be deemed to be the date of the issue or
sale of the shares of Common Stock deemed to have been issued or sold upon the
declaration of such dividend or the making of such other distribution or the
date of the granting of such right of subscription or purchase, as the case may
be.
 
 
- 9 -

--------------------------------------------------------------------------------

 
(d)           Adjustment of Warrant Exercise Price upon Subdivision or
Combination of Common Stock.  If the Company at any time after the date of
issuance of this Warrant subdivides (by any stock split, stock dividend,
recapitalization or otherwise) one or more classes of its outstanding shares of
Common Stock into a greater number of shares, any Warrant Exercise Price in
effect immediately prior to such subdivision will be proportionately reduced and
the number of shares of Common Stock obtainable upon exercise of this Warrant
will be proportionately increased.  If the Company at any time after the date of
issuance of this Warrant combines (by combination, reverse stock split or
otherwise) one or more classes of its outstanding shares of Common Stock into a
smaller number of shares, any Warrant Exercise Price in effect immediately prior
to such combination will be proportionately increased and the number of Warrant
Shares issuable upon exercise of this Warrant will be proportionately
decreased.  Any adjustment under this Section 5.01(d) shall become effective at
the close of business on the date the subdivision or combination becomes
effective.
 
(e)           Certain Events.  If any event occurs of the type contemplated by
the provisions of this Section 5.01 but not expressly provided for by such
provisions (including, without limitation, the granting of stock appreciation
rights, phantom stock rights or other rights with equity features), then the
Company’s Board of Directors will make an appropriate adjustment in the Warrant
Exercise Price and the number of shares of Common Stock obtainable upon exercise
of this Warrant so as to protect the rights of the holders of the Warrants;
provided, except as set forth in section 5.01(d),that no such adjustment
pursuant to this Section 5.01(e) will increase the Warrant Exercise Price or
decrease the number of shares of Common Stock obtainable as otherwise determined
pursuant to this Section 5.01.
 
(f)           Notices.
 
(i)           Immediately upon any adjustment of the Warrant Exercise Price, the
Company will give written notice thereof to the holder of this Warrant, setting
forth in reasonable detail, and certifying, the calculation of such adjustment.
 
(ii)           The Company will give written notice to the holder of this
Warrant at least ten (10) days prior to the date on which the Company closes its
books or takes a record (A) with respect to any dividend or distribution upon
the Common Stock, (B) with respect to any pro rata subscription offer to holders
of Common Stock or (C) for determining rights to vote with respect to any
Organic Change (as defined below), dissolution or liquidation, provided that
such information shall be made known to the public prior to or in conjunction
with such notice being provided to such holder.
 
(iii)           The Company will also give written notice to the holder of this
Warrant at least ten (10) days prior to the date on which any Organic Change,
dissolution or liquidation will take place, provided that such information shall
be made known to the public prior to or in conjunction with such notice being
provided to such holder.


 
- 10 -

--------------------------------------------------------------------------------

 
ARTICLE VI
MISCELLANEOUS


Section 6.01   Notices.  Any notice or other communication to be given hereunder
shall be in writing and shall be delivered by recognized courier, telecopy or
certified mail, return receipt requested, and shall be conclusively deemed to
have been received by a party hereto and to be effective on the day on which
delivered or telecopied to such party at its address set forth below (or at such
other address as such party shall specify to the other parties hereto in
writing), or, if sent by certified mail, on the third business day after the day
on which mailed, addressed to such party at such address.  In the case of the
Holder, such notices and communications shall be addressed to its address as
shown on the books maintained by the Warrant Agency, unless the Holder shall
notify the Company and the Warrant Agency that notices and communications should
be sent to a different address, in which case such notices and communications
shall be sent to the address specified by the Holder, and in either case a copy
of such notices and communications shall be sent to the Holder at 155 Village
Boulevard, Princeton, New Jersey 08540 Fax: (609) 454-0090.  In the case of the
Company, such notices and communications shall be addressed as follows (until
notice of a change is given as provided herein): Performance Health
Technologies, Inc., 427 River View Plaza, Trenton, New Jersey 08611,
Attention:  Robert Prunetti, Fax:  (609) 656-0869.


Section 6.02   Waivers; Amendments.  No failure or delay of the Holder in
exercising any power or right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of such right or power, or any abandonment
or discontinuance of steps to enforce such a right or power, preclude any other
or further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Holder are cumulative and not exclusive of any rights
or remedies which it would otherwise have.  The provisions of this Warrant may
be amended, modified or waived with (and only with) the written consent of the
Company and Holders holding a majority of Warrants at the time outstanding (or
any permitted transferee of all of the Warrant).  In the event of any such
amendment, modification or waiver the Company shall give prompt notice thereof
to all Holders of Warrants and, if appropriate, notation thereof shall be made
on all Warrants thereafter surrendered for registration of transfer or
exchange.  No notice or demand on the Company in any case shall entitle the
Company to any other or further notice or demand in similar or other
circumstances.


Section 6.03   Governing Law.  This Warrant shall be construed in accordance
with and governed by the laws of the State of Delaware without regard to choice
of law doctrine.


Section 6.04   Covenants To Bind Successor and Assigns.  All covenants,
stipulations, promises and agreements in this Warrant contained by or on behalf
of the Company shall bind its successors and assigns, whether so expressed or
not.


Section 6.05   Severability.  In case any one or more of the provisions
contained in this Warrant shall be invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein and therein shall not in any way be affected or impaired
thereby.  The parties shall endeavor in good faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.


 
- 11 -

--------------------------------------------------------------------------------

 
Section 6.06   Section Headings.  The section headings used herein are for
convenience of reference only, are not part of this Warrant and are not to
affect the construction of or be taken into consideration in interpreting this
Warrant.


Section 6.07   No Rights as Stockholder.  This Warrant shall not entitle the
Holder to any rights as a stockholder of the Company.


Section 6.08   No Requirement to Exercise.  Nothing contained in this Warrant
shall be construed as requiring the Holder to exercise this Warrant.


IN WITNESS WHEREOF, the Company has caused this Warrant to be executed in its
corporate name by one of its officers thereunto duly authorized, and attested by
its Secretary or an Assistant Secretary, all as of the day and year first above
written.
 

 

 
PERFORMANCE HEALTH TECHNOLOGIES, INC.




By:   /s/ Robert D. Prunetti

--------------------------------------------------------------------------------

Robert D. Prunetti
President and Chief Executive Officer 

 


 
- 12 -

--------------------------------------------------------------------------------

 
 
SUBSCRIPTION NOTICE


(To be executed upon exercise of Warrant)


To:  Performance Health Technologies, Inc. (the “Company”)


The undersigned hereby irrevocably elects:


(i)           to exercise the right of purchase represented by the attached
Warrant for, and to purchase thereunder, __________ Shares, as provided for
therein, and tenders herewith payment of the Exercise Price in full in the form
of certified or bank cashier’s check or wire transfer; or


(ii)           the “cashless exercise” of its rights under the Section 1.01 of
the attached Warrant with respect to ___________ Shares otherwise available for
purchase to it under the Warrant and receive such number of Shares as provided
in the formula set forth in such Section 1.01.


Please issue a certificate or certificates for such Shares in the following name
or names and denominations:



--------------------------------------------------------------------------------


--------------------------------------------------------------------------------



In connection with the exercise of the Warrant, the undersigned hereby
represents and warrants that:


(i)           it recognizes that the Shares issuable pursuant to the attached
Warrant have not been registered under the Securities Act and may not be sold,
pledged or otherwise transferred except pursuant to the exceptions set forth on
the legend on such Shares which is also set forth in Section 1.04 of the
attached Warrant;


(ii)           it has received all material information with respect to the
Company which it deems necessary with its decision to exercise the attached
Warrant and it has been given an opportunity to ask questions and receive
answers from representatives of the Company;


(iii)           it is purchasing the Shares for its own account, for the purpose
of investment only, and not with a view towards the further resale or
distribution thereof; and


(iv)           it is an “Accredited Investor” within the meaning of Rule 501 of
Regulation D under the Securities Act of 1933, as amended.


 
- 13 -

--------------------------------------------------------------------------------

 


If said number of Shares shall not be all the Shares issuable upon exercise of
the attached Warrant, a new Warrant is to be issued in the name of the
undersigned for the balance remaining of such Shares less any fraction of a
Share paid in cash.




 
By: _____________________________

 
Name: __________________________

 
Its: _____________________________



Dated: ____________________
NOTE:
 
The above signatory should correspond exactly with the name on the face of the
attached Warrant or with the name of the assignee appearing in the assignment
form below.

 
 
 
 

 
 
- 14 -

--------------------------------------------------------------------------------

 
ASSIGNMENT


(To be executed upon assignment of Warrant)


For value received and in accordance with Section 2.03 of the attached Warrant,
____________________ hereby sells, assigns and transfers unto
___________________________ the attached Warrant, together with all right, title
and interest therein, and does hereby irrevocably constitute and appoint
__________________ attorney to transfer said Warrant on the books of Performance
Health Technologies, Inc. with full power of substitution in the premises.








 
By: _____________________________

 
Name: __________________________
 
Its: _____________________________ 

Dated:____________________



 
 
NOTE:
The above signatory should correspond exactly with the name on the face of the
attached Warrant.







Consented to and approved in accordance with
Section 2.03 of the attached Warrant


PERFORMANCE HEALTH TECHNOLOGIES, INC.




By:      _________________________________
Name: ___________________________
Its: ______________________________






 
 
- 15 -

--------------------------------------------------------------------------------

 